Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments/arguments filed on 2/24/2021 and Terminal Disclaimer filed on 3/9/2021 overcome all the rejections set forth in the previous Office Action and as well as potential double patenting rejections.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
wherein the first 2D map is segmented based at least in part on a geometric element added, by the processor without user input, to the first 2D map prior to the segmenting, the geometric element representing an object in the first 2D map that was identified, by the processor, by applying image recognition to output from the second image sensor. 
The closest prior arts, Deng et al. (US 20150086070 A1) and Likholyot (US 20130314688 A1) reveal a similar system and technique as discussed in the previous office action, but fail to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669